               Case 3:20-mj-04696-DEB Document 1 Filed 10/30/20 PageID.1 Page 1 of 9
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern District
                                                     __________  DistrictofofCalifornia
                                                                              __________

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )              Case No.    20MJ4696
                      Tech Pad cell phone                                    )
                    IMEI 861041049245220                                     )
                       (“Target Device”)
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment A, incorporated herein by reference.

located in the             Southern               District of                 California                , there is now concealed (identify the
person or describe the property to be seized):


 See Attachment B, incorporated herein by reference.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               u contraband, fruits of crime, or other items illegally possessed;
                 ✔ property designed for use, intended for use, or used in committing a crime;
                 u
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
        21 USC Sec. 952 and 960                   Importation of a Controlled Substance
        21 USC Sec. 963                           Conspiracy to Import

          The application is based on these facts:
        See Attached Affidavit incorporated herein by reference.

           ✔ Continued on the attached sheet.
           u
           u Delayed notice of        days (give exact ending date if more than 30 days:                                     ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                       Applicant’s signature

                                                                                              HSI Special Agent Meaghan Queally
                                                                                                       Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      telephone                       (specify reliable electronic means).

                 10/29/20
Date:
                                                                                                         Judge’s signature

City and state: San Diego, California                                                 Hon. Daniel E. Butcher, U.S. Magistrate Judge
                                                                                                       Printed name and title
        Case 3:20-mj-04696-DEB Document 1 Filed 10/30/20 PageID.2 Page 2 of 9




 1                                         AFFIDAVIT
 2         I, Special Agent Meaghan Queally, being duly sworn, hereby state as follows:
 3                                     INTRODUCTION
 4         1.    I submit this affidavit in support of an application for a warrant to search the
 5 following electronic device:
 6                     Tech Pad cell phone
 7                     IMEI 861041049245220
 8                     (“Target Device”)
 9 as further described in Attachment A, and to seize evidence of crimes, specifically
10 violations of Title 21, United States Code, Sections 952, 960, and 963 as further described
11 in Attachment B. The requested warrant relates to the investigation and prosecution of
12 Miguel ENRIQUEZ-GALLEGOS (“Defendant”) for importing approximately 13.5
13 kilograms of methamphetamine from Mexico into the United States. The Target Device is
14 currently in the custody of Homeland Security Investigations and located at 880 Front
15 Street, San Diego, CA 92101.
16         2.    The information contained in this affidavit is based upon my training,
17 experience, investigation, and consultation with other members of law enforcement.
18 Because this affidavit is made for the limited purpose of obtaining a search warrant for the
19 Target Device, it does not contain all the information known by me or other agents
20 regarding this investigation. All dates and times described are approximate.
21                                      BACKGROUND
22         3.    I have been employed as a Special Agent with Homeland Security
23 Investigations (HSI) since 2007. I am currently assigned to the HSI Office of the Special
24 Agent in Charge, in San Diego, California. I am a graduate of the Federal Law Enforcement
25 Training Center in Glynco, Georgia.
26         4.    During my tenure with HSI, I have participated in the investigation of various
27 narcotics trafficking organizations involved in the importation and distribution of
28 controlled substances into and through the Southern District of California. Through my
        Case 3:20-mj-04696-DEB Document 1 Filed 10/30/20 PageID.3 Page 3 of 9




 1 training, experience, and conversations with other law enforcement officers experienced in
 2 narcotics trafficking investigations, I have gained a working knowledge of the operational
 3 habits of narcotics traffickers, in particular those who attempt to import narcotics into the
 4 United States from Mexico at Ports of Entry.
 5         5.    I am aware that it is common practice for narcotics traffickers to work in
 6 concert utilizing cellular telephones. A common tactic utilized by narcotics traffickers is
 7 to smuggle controlled substances into the United States from Mexico by concealing the
 8 controlled substances in vehicles or on persons entering the United States at Ports of Entry
 9 such as the San Ysidro Port of Entry and the San Ysidro Mesa Port of Entry. With respect
10 to the importation of narcotics in this manner, I am aware that narcotics traffickers in
11 Mexico frequently communicate with the individual responsible for importing the
12 concealed narcotics into the United States. These communications can occur before,
13 during and after the narcotics are imported into the United States. For example, prior to
14 the importation, narcotics traffickers frequently communicate with the transporter(s)
15 regarding arrangements and preparation for the narcotics importation.              When the
16 importation is underway, narcotics traffickers frequently communicate with the
17 transporter(s) to remotely monitor the progress of the narcotics, provide instructions and
18 warn accomplices about law enforcement activity. When the narcotics have been imported
19 into the United States, narcotics traffickers may communicate with the transporter(s) to
20 provide further instructions regarding the delivery of the narcotics to a destination within
21 the United States.
22         6.    Based upon my training, experience, and consultations with law enforcement
23 officers experienced in narcotics trafficking investigations, and all the facts and opinions
24 set forth in this affidavit, I am aware that cellular telephones (including their SIM card(s))
25 can and often do contain electronic evidence, including, for example, phone logs and
26 contacts, voice and text communications, and data, such as emails, text messages, chats
27 and chat logs from various third-party applications, photographs, audio files, videos, and
28 location data. This information can be stored within disks, memory cards, deleted data,
        Case 3:20-mj-04696-DEB Document 1 Filed 10/30/20 PageID.4 Page 4 of 9




 1 remnant data, slack space, and temporary or permanent files contained on or in the cellular
 2 telephone. Specifically, searches of cellular telephones of individuals involved in the
 3 importation of narcotics may yield evidence:
 4
           a.     tending to indicate efforts to import controlled substances from Mexico
 5                into the United States;
 6
           b.     tending to identify accounts, facilities, storage devices, and/or services–
 7                such as email addresses, IP addresses, and phone numbers–used to
                  facilitate the importation of controlled substances from Mexico into the
 8
                  United States;
 9
           c.     tending to identify co-conspirators, criminal associates, or others involved
10
                  in importation of controlled substances from Mexico into the United
11                States;
12
           d.     tending to identify travel to or presence at locations involved in the
13                importation of controlled substances from Mexico into the United States,
                  such as stash houses, load houses, or delivery points;
14
15         e.     tending to identify the user of, or persons with control over or access to,
16                the Target Device; and/or

17         f.     tending to place in context, identify the creator or recipient of, or establish
18                the time of creation or receipt of communications, records, or data involved
                  in the activities described above.
19
                          FACTS SUPPORTING PROBABLE CAUSE
20
           7.     On September 24, 2020, at approximately 2:59 a.m., Eric ENRIQUEZ-
21
     GALLEGOS (defendant) a United States citizen, applied for entry into the United States
22
     from Mexico through the San Ysidro Mesa Port of Entry. ENRIQUEZ-GALLEGOS was
23
     the driver and sole occupant of a 2006 Jeep Commander (“the vehicle”) bearing a
24
     California license plate.
25
26         8.     A Customs and Border Protection Officer (CBPO) received two negative
27 Customs declarations from ENRIQUEZ-GALLEGOS. ENRIQUEZ-GALLEGOS was
28 referred to secondary for further inspection.
        Case 3:20-mj-04696-DEB Document 1 Filed 10/30/20 PageID.5 Page 5 of 9




 1         9.    Upon conducting additional identification verifications, it was determined that
 2 there was an active federal arrest warrant for ENRIQUEZ-GALLEGOS in 18CR1597-
 3 CAB stemming from his violations of supervised release. He was turned over to the United
 4 States Marshal Service and booked into federal custody.
 5         10.   On September 24, 2020, at approximately 9:15 p.m., a CBPO was conducting
 6 a sweep of the seized vehicle lot when a Human and Narcotics Detection Dog alerted to
 7 the front driver's side floorboard of a grey Jeep Commander bearing a California license
 8 plate. The CBPO inspected the vehicle and found packages in the floor of the vehicle.
 9
          11. Further inspection of the vehicle resulted in the discovery of 26 packages
10
   concealed in the firewall and gas tank of the vehicle. The contents of the packages tested
11
   positive for methamphetamine and weighed 13.5 kilograms.
12
13        12. ENRIQUEZ-GALLEGOS was charged with a violation of Title 21, United

14 States Code, 952 and 960, importation of a controlled substance.
15        13. The Target Device was found in the vehicle Defendant was driving.

16         14.   According to court records, Defendant was released from federal custody

17 following his conviction in 18CR1597-CAB on or about July 31, 2020, and failed to report
   to probation as directed. Defendant’s crossing history indicates that he began traveling to
18
   Mexico shortly thereafter. Defendant had crossed in two different vehicles and also as a
19
   pedestrian prior to his arrest on September 24, 2020.
20
          15. Based upon my experience and training, consultation with other law
21
   enforcement officers experienced in narcotics trafficking investigations, and all the facts
22
   and opinions set forth in this affidavit, I believe that telephone numbers, contact names,
23
   electronic mail (email) addresses, appointment dates, messages, pictures and other digital
24
   information are stored in the memory of the Target Device. In light of the above facts and
25
   my experience and training, there is probable cause to believe that Defendant was using
26
   the Target Device to communicate with others to further the importation of illicit narcotics
27
   into the United States. Further, in my training and experience, narcotics traffickers may be
28
   involved in the planning and coordination of a drug smuggling event in the days and weeks
        Case 3:20-mj-04696-DEB Document 1 Filed 10/30/20 PageID.6 Page 6 of 9




 1 prior to an event. Co-conspirators are also often unaware of a defendant’s arrest and will
 2 continue to attempt to communicate with a defendant after their arrest to determine the
 3 whereabouts of the narcotics. Based on my training and experience, it is also not unusual
 4 for individuals, such as Defendant, to attempt to minimize the amount of time they were
 5 involved in their smuggling activities, and for the individuals to be involved for weeks and
 6 months longer than they claim. Accordingly, I request permission to search the Target
 7 Device for data beginning on August 1, 2020 up to and including September 25, 2020.
 8                                      METHODOLOGY
 9         16.    It is not possible to determine, merely by knowing the cellular telephone’s
10 make, model and serial number, the nature and types of services to which the device is
11 subscribed and the nature of the data stored on the device. Cellular devices today can be
12 simple cellular telephones and text message devices, can include cameras, can serve as
13 personal digital assistants and have functions such as calendars and full address books and
14 can be mini-computers allowing for electronic mail services, web services and rudimentary
15 word processing. An increasing number of cellular service providers now allow for their
16 subscribers to access their device over the internet and remotely destroy all of the data
17 contained on the device. For that reason, the device may only be powered in a secure
18 environment or, if possible, started in “flight mode” which disables access to the network.
19 Unlike typical computers, many cellular telephones do not have hard drives or hard drive
20 equivalents and store information in volatile memory within the device or in memory cards
21 inserted into the device. Current technology provides some solutions for acquiring some of
22 the data stored in some cellular telephone models using forensic hardware and software.
23 Even if some of the stored information on the device may be acquired forensically, not all
24 of the data subject to seizure may be so acquired. For devices that are not subject to forensic
25 data acquisition or that have potentially relevant data stored that is not subject to such
26 acquisition, the examiner must inspect the device manually and record the process and the
27 results using digital photography. This process is time and labor intensive and may take
28 weeks or longer.
       Case 3:20-mj-04696-DEB Document 1 Filed 10/30/20 PageID.7 Page 7 of 9




 1         17.   Following the issuance of this warrant, I will collect the Target Device and
 2 subject it to analysis. All forensic analysis of the data contained within the telephone and
 3 its memory cards will employ search protocols directed exclusively to the identification
 4 and extraction of data within the scope of this warrant.
 5         18.   Based on the foregoing, identifying and extracting data subject to seizure
 6 pursuant to this warrant may require a range of data analysis techniques, including manual
 7 review, and, consequently, may take weeks or months. The personnel conducting the
 8 identification and extraction of data will complete the analysis within ninety (90) days of
 9 the date the warrant is signed, absent further application to this court.
10                      PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
11         19.   Law enforcement has not previously attempted to obtain the evidence sought
12 by this warrant.
13                                        CONCLUSION
14         20.   Based on the facts and information set forth above, I submit there is probable
15 cause to believe that a search of the Target Device will yield evidence of Defendant’s
16 violations of Title 21, United States Code, Sections 952, 960 and 963. Accordingly, I
17 request that the Court issue a warrant authorizing law enforcement to search the item
18 described in Attachment A, and seize the items listed in Attachment B using the above-
19 described methodology.
20 I swear the foregoing is true and correct to the best of my knowledge and belief.
                                            ____________________________
21
                                           Special Agent Meaghan Queally
22                                         Homeland Security Investigations
23
   Sworn and attested to under oath by telephone, in accordance with Federal Rule of
                                29th of October, 2020.
24 Criminal Procedure 4.1, this __day
25
26 _________________________
27 Honorable Daniel E. Butcher
   United States Magistrate Judge
28
        Case 3:20-mj-04696-DEB Document 1 Filed 10/30/20 PageID.8 Page 8 of 9



                                     ATTACHMENT A
 1
 2                             PROPERTY TO BE SEARCHED
 3
     The following property is to be searched:
 4
 5                      Tech Pad cell phone
 6                      IMEI 861041049245220
 7                      (“Target Device”)
 8 The Target Device is currently in the possession of Homeland Security Investigations,
 9 located at 880 Front Street, San Diego, CA 92101.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
        Case 3:20-mj-04696-DEB Document 1 Filed 10/30/20 PageID.9 Page 9 of 9




 1                                    ATTACHMENT B
 2                                  ITEMS TO BE SEIZED
 3       Authorization to search the cellular telephone described in Attachment A
 4 includes the search of disks, memory cards, deleted data, remnant data, slack space, and
   temporary or permanent files contained on or in the cellular telephone for evidence
 5 described below. The seizure and search of the cellular telephone shall follow the
 6 search methodology described in the affidavit submitted in support of the warrant.
 7
         The evidence to be seized from the cellular telephone will be electronic records,
 8 communications, and data such as emails, text messages, chats and chat logs from
   various third-party applications, photographs, audio files, videos, and location data, for
 9
   the period of August 1, 2020, up to and including September 25, 2020:
10
         a.     tending to indicate efforts to import controlled substances from Mexico
11
                into the United States;
12
         b.     tending to identify accounts, facilities, storage devices, and/or services–
13
                such as email addresses, IP addresses, and phone numbers–used to
14              facilitate the importation of controlled substances from Mexico into the
                United States;
15
16         c.    tending to identify co-conspirators, criminal associates, or others involved
                 in importation of narcotics, or some other federally controlled substance,
17
                 from Mexico into the United States;
18
           d.    tending to identify travel to or presence at locations involved in the
19
                 importation of controlled substances from Mexico into the United States,
20               such as stash houses, load houses, or delivery points;
21
           e.    tending to identify the user of, or persons with control over or access to,
22               the Target Device; and/or
23
           f.    tending to place in context, identify the creator or recipient of, or establish
24               the time of creation or receipt of communications, records, or data involved
25               in the activities described above;

26 which are evidence of violations of Title 21, United States Code, Sections 952, 960 and
27 963.
28
